DETAILED ACTION
	This Office action is responsive to communication received 07/29/2022 – Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-7 and 9-21 remain pending.
Response to Arguments
	In the arguments received 07/29/2022, the applicant contends that none of the references applied in the outstanding Office action, mailed 04/11/2022, discloses or fairly suggests first and second gaps in communication with each other, as now recited in independent claim 1.  The applicant contends that no combination of the prior art references to Sugimoto (USPN 7,025,693) and Takechi (USPN 8,920,259) teaches the combination of a gap formed between the non-supported region and the head main body with a distance in a direction orthogonal to the club face, wherein the gap extends through an outermost surface of a sole of the golf club head, as generally recited in new dependent claim 19.  Last, the applicant remarks that Sugimoto and Takechi fail to disclose or suggest the recited non-supported region in which an outermost peripheral edge of the outer peripheral portion that is an edge between the plate rear surface and the plate side surface is not directly supported by the head main body and that Sugimoto does not appear to disclose any feature that can be considered equivalent to the present claimed outermost peripheral edge of the outer peripheral portion that is an edge between the plate rear surface and the plate side surface is not directly supported by the head main body, as currently recited in new claim 21. 
/
/
/ 
IN RESPONSE:
Applicant’s arguments with respect to claims 1-7 and 9-21 have been considered but are moot because the new ground(s) of rejection does/do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
I.   EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 13-16, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Roach (USPN 8,485,918) in view of Anderson (USPN 5,720,673).   
As to claim 1, note the annotated versions of FIGS. 9-10 of Roach, below. 
    PNG
    media_image1.png
    653
    1216
    media_image1.png
    Greyscale

Roach shows a golf club head (900) comprising: a face plate (902) comprising a plate front surface constituting a club face at least partially, a plate rear surface opposite the plate front surface and having an outer peripheral portion, and a plate side surface (930) extending between the plate front surface and the plate rear surface; and a head main body (904) being provided with an opening to receive the face plate and a receiving surface formed around a periphery of the opening to support the outer peripheral portion of the plate rear surface, wherein the receiving surface is formed with a partially interrupted discontinuity (i.e., the spaced-apart tabs 940 form the discontinuity) so that the outer peripheral portion has a non-supported region that is not directly supported by the head main body, a portion of the plate side surface corresponding to the non-supported region is not directly supported by the head main body, and a first gap is formed between the non-supported region and the head main body with a distance in a direction orthogonal to the club face.  Here, it is noted that the claim requires a gap between the non-supported region and the head body, as opposed to a gap between the non-supported region and the receiving surface.  Thus, the entire hollow cavity rearward of the plate rear surface of the face (902) is essentially considered to be a first gap and, in the non-supported areas, this first gap extends from the rear of the face to the back of the club head (204).  The head main body comprises an extension that is formed so as to face a portion of the plate side surface corresponding to the non-supported region of the face plate such that a second gap is formed between the extension and the portion of the plate side surface of the non- supported region in a vertical direction, and the second gap is in communication with the first gap (i.e., at portions where the plate rear surface is unsupported by the receiving surface, the second gap is in communication with the hollow portion of the club head body (i.e., the first gap) located behind the plate rear surface). 
Roach lacks the feature “the face plate is fixed to the head main body by a plastic deformation portion of the head main body”.  Anderson shows it to be old in the art to secure a striking face plate to a club head main body using a plastic deformation portion of the head main body.  See FIG. 11 and the description in col. 4, lines 7-22, wherein Anderson details how ridge (118), which serves as the claimed “plastic deformation part”, is manipulated to secure the striking plate to the head main body.  Anderson teaches that the manner of attaching the strike plate to the body using a deformable and malleable part on the head main body is an alternative to other prior art remedies for securing a faceplate, including the use of welding or mechanical fasteners, as shown for example in FIGS. 3-4 and 6-8 in Anderson.  In view of the teaching in Anderson, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Roach by taking advantage of another commonly used approach for securing a striking plate to a head main body, wherein a plastic deformation portion is provided on the head main body and is manipulated to retain the strike plate within the opening in the club head body.  Here, the incorporation of a plastic deformation portion, as taught by Anderson, within the Roach club head for retaining the face plate amounts to nothing more than the use of a known technique to improve similar devices in the same way.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
As to claim 2, the non-supported region in Roach is formed on a lower side of the face plate.  Annotated FIG. 9 outlines the non-supported regions on a lower side of the head main body, adjacent the sole, meaning that the corresponding portions of the plate rear surface that remain non-supported are located on a lower side of the face plate. 
As to claim 3, the plastic deformation portion of the head main body covers at least a portion of the plate front surface of the face plate.  Here, FIGS. 11-13 in Anderson obviate that the plastic deformation part covers a plate front portion in order to retain the face plate. 
As to claim 4, the face plate has a difference between a maximum thickness thereof and a minimum thickness thereof of 2.0 mm or less.  In Roach, the face plate appears to be of uniform thickness. Thus, the difference between a maximum thickness and a minimum thickness is 0 mm, which is less than 2.0 mm. 
As to claim 5, the non-supported region extends in a toe-heel direction of the golf club head so as to extend across a vertical plane orthogonal to the club face and passing through a face center.  A review of FIG. 4 and col. 6, lines 22-46 in Roach reveals that any number of supported and non-supported portions may exist around the perimeter.  One of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the club head in Roach by including a non-supported region in a toe-heel direction of the golf club head so as to extend across a vertical plane orthogonal to the club face and passing through a face center to more selectively control the frontal mass of the club head and to control the flexibility of the face plate.  
As to claim 6, the non-supported region comprises a toe-side non-supported region and a heel-side non-supported region, and the receiving surface comprises a center receiving surface formed between the toe-side non-supported region and the heel-side non-supported region.  See annotated FIG. 9 of Roach showing toe-side and heel-side non-supported regions and a center receiving surface therebetween. 
As to claim 7, the center receiving surface extends in a toe-heel direction of the golf club head so as to extend across a vertical plane orthogonal to the club face and passing through a face center.  Note annotated FIG. 9 below, with Roach showing a center receiving surface (940) located along a central lower surface of the opening.  A plane extending orthogonal to the club face on the highlighted centerline would pass through the center receiving surface as well as through a face center. 
		
    PNG
    media_image2.png
    542
    579
    media_image2.png
    Greyscale

As to claim 13, a filling member is arranged in at least a part of the second gap.  Note gap material (1120), used to fill non-engagement portions around the perimeter between the extension and the plate side surface.  Also, see col. 9, lines 23-50 in Roach. 
As to claims 14 and 15, Roach notes that a filling member may be used in all or part of non-supported regions.   Again, see col. 6, lines 22-46 in Roach. 
As to claim 16,  although Roach does not explicitly disclose Young's modulus of the filling member is smaller than Young's modulus of the face plate and the head main body, it is assumed that both the face plate and main head body in Roach are of metallic construction (i.e., a welding process, which normally joins metal pieces, is discussed in col. 5, line 1-3). Moreover, the filling member is a vibration absorbing member, such as a polymer (i.e., col. 5, lines 20-21).  Of interest is that the applicant discloses that an appropriate material for the filling member may include an elastomer (i.e., specification, paragraph [0079]).  Thus, the use of a material for the filling member in Roach having a Young’s modulus smaller than a Young’s modulus of the face plate and head body for increased flexibility would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention. 
As to claim 18, Roach shows an iron head shape in FIG. 9.  
As to claim 21, Roach shows a golf club head (1200; FIGS. 12A, 12B) comprising: a face plate (1202) comprising a plate front surface constituting a club face at least partially, a plate rear surface opposite the plate front surface and having an outer peripheral portion (i.e., FIG. 12A shows a front surface of the strike plate while FIG. 12B shows a rear side of the strike plate), and a plate side surface (1230; FIG. 12A) extending between the plate front surface and the plate rear surface; and a head main body being provided with an opening (FIG. 12A) to receive the face plate and a receiving surface formed around a periphery of the opening to support the outer peripheral portion of the plate rear surface, wherein the receiving surface is formed with a partially interrupted discontinuity (i.e., the spaced-apart tabs 1240 form a discontinuity in the receiving surface; see col. 9, lines 51-65) so that the outer peripheral portion has a non-supported region in which an outermost peripheral edge of the outer peripheral portion that is an edge between the plate rear surface and the plate side surface is not directly supported by the head main body, a portion of the plate side surface corresponding to the non-supported region is not directly supported by the head main body (i.e., FIG. 12B shows how the plate side surface along at least the sole remains unsupported), the non-supported region comprises a toe-side non-supported region and a heel-side non- supported region which are arranged separately in a toe-heel direction from each other, the receiving surface comprises a center receiving surface formed between the toe-side non-supported region and the heel-side non-supported region, and the center receiving surface extends in the toe-heel direction so as to extend across a vertical plane orthogonal to the club face and passing through a face center (i.e., FIG. 12A shows a supported region illustrated by tab 1240, with unsupported regions extending towards the toe-side and the heel-side; in other words, the portions toe-ward and heel-ward of the central portion of the of the perimeter do not include a tab member and thus provide an non-supported region). 
Roach lacks the feature “the face plate is fixed to the head main body by a plastic deformation portion of the head main body”.  Anderson shows it to be old in the art to secure a striking face plate to a club head main body using a plastic deformation portion of the head main body.  See FIG. 11 and the description in col. 4, lines 7-22, wherein Anderson details how ridge (118), which serves as the claimed “plastic deformation part”, is manipulated to secure the striking plate to the head main body.  Anderson teaches that the manner of attaching the strike plate to the body using a deformable and malleable part on the head main body is an alternative to other prior art remedies for securing a faceplate, including the use of welding or mechanical fasteners, as shown for example in FIGS. 3-4 and 6-8 in Anderson.  In view of the teaching in Anderson, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Roach by taking advantage of another commonly used approach for securing a striking plate to a head main body, wherein a plastic deformation portion is provided on the head main body and is manipulated to retain the strike plate within the opening in the club head body.  Here, the incorporation of a plastic deformation portion as taught by Anderson within the Roach club head for retaining the face plate amounts to nothing more than the use of a known technique to improve similar devices in the same way.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (USPN 5,743,813) in view of Anderson (USPN 5,720,673). 
As to claim 19, Chen shows a golf club head (1) comprising: a face plate (2) comprising a plate front surface constituting a club face at least partially, a plate rear surface opposite the plate front surface and having an outer peripheral portion, and a plate side surface extending between the plate front surface and the plate rear surface; and a head main body (1) being provided with an opening (i.e., defined within the perimeter of peripheral portion 13) to receive the face plate (2) and a receiving surface (11) formed around a periphery of the opening to support the outer peripheral portion of the plate rear surface, wherein the receiving surface is formed with a partially interrupted discontinuity (i.e., FIG. 1 shows a discontinuity or broken receiving surface 11 adjacent the sole portion) so that the outer peripheral portion has a non-supported region that is not directly supported by the head main body, a portion of the plate side surface corresponding to the non-supported region is not directly supported by the head main body, and a gap (14) is formed between the non-supported region and the head main body with a distance in a direction orthogonal to the club face, wherein the gap (14) extends through an outermost surface of a sole of the golf club head (i.e., FIG. 1 clearly shows that the gap 14 extends through the lowermost sole portion).
Chen lacks the feature “the face plate is fixed to the head main body by a plastic deformation portion of the head main body”.  Anderson shows it to be old in the art to secure a striking face plate to a club head main body using a plastic deformation portion of the head main body.  See FIG. 11 and the description in col. 4, lines 7-22, wherein Anderson details how ridge (118), which serves as the claimed “plastic deformation part”, is manipulated to secure the striking plate to the head main body.  Anderson teaches that the manner of attaching the strike plate to the body using a deformable and malleable part on the head main body is an alternative to other prior art remedies for securing a faceplate, including the use of welding or mechanical fasteners, as shown for example in FIGS. 3-4 and 6-8 in Anderson.  In view of the teaching in Anderson, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Chen by taking advantage of another commonly used approach for securing a striking plate to a head main body, wherein a plastic deformation portion is provided on the head main body and is manipulated to retain the strike plate within the opening in the club head body.  Here, the incorporation of a plastic deformation portion as taught by Anderson within the Chen club head for retaining the face plate amounts to nothing more than the use of a known technique to improve similar devices in the same way.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
As to claim 20, a filling member (3) is arranged in at least a part of the gap (14) and exposed at the outermost surface of the sole of the golf club head (i.e., FIG. 3). 

Allowable Subject Matter
Claims 9-12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
/
/
/
Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fig. 5 in Demkowski;
FIGS. 10B, 13 and 14 in Norimura;
FIG. 2C in Snyder;
FIG. 14A in Wahl;
FIG. 6 in Kosmatka.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711